Per Curiam:

This is an appeal from a judgment of contempt. The failure of the appellant to make any objection to the proceedings and his giving of a recognizance for his appearance waived all irregularities, if there were any, up to that time.
It will not be presumed that the district judge acted outside his jurisdiction. If he did so the fact should have been shown.
It was not necessary that a copy of the judgment violated should be attached to the accusation. The court took judicial notice of it. The fact that the purported copy which was furnished deviated from the original in orthography and other slight particulars did not warrant the sustaining of an objection to the introduction of evidence.
The answer of the appellant to the merits waived all technical defects in the accusation. However, the statement of the venue at the top of the verification should be read as a part of the official certificate, and this shows the justice acted in his county. It was not necessary that the certificate should show he acted in his township. If he did not do so the appellant should have proved the fact.
The judgment of the district court is affirmed.